Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jermonza Levon Spencer appeals from the district court’s order denying his motion to vacate the court’s order granting a two-level sentence reduction pursuant to 18 U.S.C. § 3582(c) (2006). Spencer argues that the district court erred by not conducting a full resentencing. We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Spencer, No. 3:97-cr-00082-jct-2 (W.D.Va. Apr. 8, 2008); see United States v. Dunphy, 551 F.3d 247, *611257 (4th Cir.2009) (“When a sentence is within the guidelines applicable at the time of the original sentencing, in an 18 U.S.C. § 3582(c) resentencing hearing, a district judge is not authorized to reduce a defendant’s sentence below the amended guideline range.”). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.